           Case 1:18-cr-00386-APM Document 1 Filed 12/20/18 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUⅣ IBIA

                                    Holding a Crilllinal Term

                             Grand Jury Sworn in on ⅣIay 3,2018

UNITED STATES OF AMERICA                              CRIPIINAL NO。

                v.                                    GRAND JURY ORIGINAL
JUAN EVERETT JONES,                                   VIOLAT10NS:
also known as t'Hollywood,"                           18 UoS.C.§ 371
                                                      (COnSpiracy to Commit an Offense
                Defendant.                            Against the United States)

                                                      UNDER SEAL


                                      INDICTMENT
       The Grand Jury charges that:

                                          COUNT ONE

       Beginning in or about June 2018, the exact date being unknown to the Grand Jury, and

continuing through at least July 27, 2078, in the District of Columbia and elsewhere, JUAN

EfERETT JONES,        also known as "Hollywood," Co-Conspirator-l ("CC-1"), Co-Conspirator-2

("Cc-2"),and others known    and unknown to the Grand Jury, did knowingly and    willfully combine,

conspire, confederate and agree together and with other persons, to commit certain offenses against

the United States, to wit:

           a.   Transferring, selling, giving, transporting, and delivering firearms to persons not

                residing in the State where the transferor resides, in violation of Title 18, United

                States Code, Section 922(a)(5);
            Case 1:18-cr-00386-APM Document 1 Filed 12/20/18 Page 2 of 7



            b.   Making false and fictitious oral and written statements intended to, and likely to,

                 deceive a firearms dealer with respect to facts material to the lawfulness of the sale

                 or other disposition of firearms, in violation of Title 18, United States Code, Section

                 e22(a)(6);

            c.   Selling, disposing, and transferring firearms to prohibited persons in violation of

                 Title   18, United States Code, Section 922(d);

            d.   Possessing and receiving firearms with Obliterated Serial Numbers in violation        of
                 Title   18, United States Code, Section 922(k).


                                     GOAL OF THE CONSPIRACY

       The goal of the conspiracy was to obtain firearms from licensed firearms dealers in the

Commonwealth of Virginia and transfer and transport these firearms to the District of Columbia

and elsewhere, for the purpose        of illegally reselling   these firearms for profit   to individuals
prohibited or otherwise unable to legally acquire firearms.

                   OVERT ACTS IN FURTHERANCE OF THE CONSPIRACY

       In furtherance of the conspiracy, and in order to effect the objects thereof, defendant JUAN

EVERETT JONES, also known             as   "Hollyrvood," CC-I, CC-2, and others known and unknown

to the Grand Jury, in various combinations, directly and indirectly, within the District of Columbia

and elsewhere, committed overt acts, including, but not limited to, the following:

       a.        Beginning on June 27, 2018, CC-l , CC-2, and others known and unknown to the

                 Grand Jury began traveling to firearms retail stores in Virginia for the purpose      of

                 buying firearms.




                                                    2
     Case 1:18-cr-00386-APM Document 1 Filed 12/20/18 Page 3 of 7



b.     On multiple occasiOns bctween June 27,2018 and July 27,2018,CC-2 provided

        matcrially false infollllation on ATF 4473 flreallll transaction records for thc

        purposc of illcgally acquiring flrea111ls for rcsale.


c.      On multiple occasions betwccn Junc 27,2018 and July 27,2018,CC-l and CC-2

        traveled back to thc E)istrict of Columbia with illcgally acquired flrcarlns and

        oblitcratcd and altercd thc serial numbers on those flreanns.


d.     On multiplc occasions betwccn June 27,2018 and July 27,2018,CC-l and CC-2

        contacted individuals otherwisc prohibited fronl purchasing and posscssing

        flrcarlns and offered to sell thcsc individuals flrealllls with oblitcratcd and altcrcd


        serial numbers.

c,    On July 23,2018,CC-2 contactcd JUAN EVERETT JONES,also knowll as

        ``Hollン 、vood,''and    offered to sell him two.40 caliber semi―    automatic flrea111ls,two


        91rm sellni― automatic flrealllls, OnC .380 calibcr flrearrn, and one .25 calibcr


        flrcm.

f     On July 23, 2018, CC-2 scnt JUAN EVERETT JONES, also knowlll as

        ``I‐   Iollywood,''a tcxt rnessage containing a photograph offlrearlns fbr sale.


g.    On July 23,2018,JUAN EVERETT JONES,also knowll as“ Hollywood,''sent

        CC… 2 a text lncssage offering to purchase the flrealllls for$2,000.

h.    On July 23,2018,JUAN EVERETT JONES,also known as``Hollywood,''

        requcstcd to flre thc flrca111ls before purchasing them.


i.    On July 23,2018,JUAN EVERETT JONES,also known as``Hollywood,"and

        CC-2 negotiated for thc sale ofrnultiplc flreal11ls through tcxt rncssages.
                                                うＤ
     Case 1:18-cr-00386-APM Document 1 Filed 12/20/18 Page 4 of 7




        on July 24,2078, JUAN EVERETT JONES, also known                       as   "Hollywood," sent

        CC-2 a text message inquiring about the prices of several firearms.

k.      On July 24, 2018, CC-2 sent JUAN EVERETT JONES, also known                                    as

        "Hollywood,"     a   price list of the firearms for sale stating ".9 600 .40 700.45 850."

        On July 24,2018, JUAN         EVERETT JONES,        also known as     "Hollywood," replied

        to cc-2 and told cC-2 that the "Prices . Are crazy," and CC-2 to tell          cc-l   that   "Ill
        take those off his hands but work wit me since         I'm getting more than 1." JUAN

        EVERETT JONES, also known as "Hollywood," sent a follow up text                       message

        stating   "l got 1700 for them. I already got work   but ill take more if the price right."

        On July 24, 2018, CC-2 sent JUAN EVERETT JONES, also known                                    as


        "Hollywood,"     a text message letting him    know that CC-2 was delayed in meeting

        to sell him the firearms because the serial number on the .40 caliber was difficult

        to remove due to the strenglh of the metal.

n.      On or about July 24,2018, JUAN EVERETT JONES, also known                                      as


        "Hollywood," providedCC-2 with his home address and asked CC-2to travel from

        the District of Columba to his residence in District Heights, Maryland for the

        purpose of buying the firearms from CC-z.

0.      On or about July 24,2018, JUAN EVERETT JONES, also known                                      as


        "Hollywood," asked CC-2           if   he could provide CC-2 an additional $200 and

        purchase the "40 with the     l6 instead of the nina," referring   to the .40 caliber firearm

        and the 9mm firearm.

p.      On July 24,2018, CC-l and CC-2 sold JUAN EVERETT JONES, also known as

        "Hollywood," a.40 caliber firearm and a.45 caliber firearm.



                                                4
     Case 1:18-cr-00386-APM Document 1 Filed 12/20/18 Page 5 of 7



q.      on July 25, 2018, cc-2        sent JUAN EVERETT JONES, arso known                       as

        "Hollywood," a text message stating "Todays menu: .380 Three .9 .40 .45 .22

        long."

        on July 25, 2018, JUAN EVERETT JONES replied to cc-2 and asked for

        pictures    of the firearms. cc-2   responded      to JUAN EVERETT JONES,             also

        known as "Hollywood," through a series of text messages containing photographs

        of approximately 5 different firearms for sale, some with high capacity magazines

        attached.

        On July 25,2018, JUAN EVERETT JONES, also known as "Hollywood," sent

        CC-2 a series of text messages asking about the price of the "big joint," and asking

        about what type of firearms were in the photographs.

        On July 25, JUAN EVERETT JONES, also known as "Hollywood," sent CC-2 a

        text message asking to purchase the .22LR caliber f,rrearm in the photographs for

        $700.00 and sent a follow up text message asking CC-2           if   the firearm was fully

        automatic.

u.      On July 26,2018, JUAN EVERETT JONES, also known as "Hollywood," sent

        CC-2 a text message stating "Hey        lil   mama. Send me what u got now. Pics n the

        numbers. Pleeeease work wit me."

        On July 26, 2018, CC-2 sent JUAN EVERETT JONES, also known                              as


        "Hollywood," a series of text messages containing photographs of two              separate

        semi-automatic firearms for sale and a text message with the prices of four firearms

        for sale.




                                            5
      Case 1:18-cr-00386-APM Document 1 Filed 12/20/18 Page 6 of 7



w.       on July 26,2018, JUAN EVERETT JONES, also known               as   "Hollywood," asked

         CC-2 about the ammunition capacity of the .40 caliber for sale.

X.       On July 27, 2018, CC-2 sent JUAN EVERETT JONES, also known                         as

         "Hollywood," a text message letting him know that cc-2 was traveling to the

         Dulles Gun Show in the Commonwealth of Virginia and offered to purchase

         firearms for JUAN EVERETT JONES, also known as "Hollyrvood."

y.       On July 27,2018, JUAN EVERETT JONES, also known as "Hollywood," sent

         CC-2 a text message asking CC-2 to purchase several firearm accessories and

         firearms on his behalf including a"20 or 30 rounder clip for the 40 n 45 I bought.

         Also a Mac(45caliber) machine g[un]. or Uzi(9mm)machine g[un]." JUAN

         EVERETT JONES, also known as "Hollywood," sent CC-2 a follow up text

         message asking CC-2 to purchase "a beam for the 45 as[]well"

Z.       On July 27,2018, JUAN EVERETT JONES, also known as "Hollywood," sent

         CC-2 a series of text messages informing CC-2thathe would like CC-2 to purchase

         a "Mac orUzi fully auto"      if   they were being sold for "1500 for either," and a

         "beam" if it was being sold for "150."

         On July 27, 2018, CC-2 sent JUAN EVERETT JONES, also known                         as


         "Hollywood,"   a   text message letting him know thatCC-2 purchased a "mac 11."

bb.      On July 27,2018, JUAN EVERETT JONES, also known as "Hollywood," sent

         CC-2 text   message asking    if the Mac l1   was a "45caliber," and "what [does] it

         hol[d]."




                                              6
      Case 1:18-cr-00386-APM Document 1 Filed 12/20/18 Page 7 of 7



W.       On July 26,2018, JUAN EVERETT JONES, also known as "Hollywood," asked

         CC-2 about the ammunition capacity of the .40 caliber for sale.

X.       On July 27, 2018, CC-2 sent JUAN EVERETT JONES, also known                           as

         "Hollywood," a text message letting him know that cc-2 was traveling to the

         Dulles Gun Show in the Commonwealth of Virginia and offered to purchase

         firearms for JUAN EVERETT JONES, also known as "Hollywood."

y.       On July 27,2018, JUAN EVERETT JONES, also known as "Hollywood," sent

         CC-2 a text message asking CC-2 to purchase several firearm accessories and

         firearms on his behalf including a"20 or 30 rounder clip for the 40 n 45 I bought.

         Also a Mac(45caliber) machine g[un]. or Uzi(9mm)machine g[un]." JUAN

         EVERETT JONES, also known as "Hollywood," sent CC-2 a follow up text

         message asking CC-2 to purchase "a beam for the 45 as[]well"

         On July 27,2018, JUAN EVERETT JONES, also known as "Hollywood," sent

         CC-2 a series of text messages informing CC-2thathe would like CC-2 to purchase

         a "Mac or Uzi fully auto"   if   they were being sold for "1500 for either," and     a

         "beam" if it was being sold for "l50."

         On July 27, 2018, CC-2 sent JUAN EVERETT JONES, also known                         as

         "Hollywood,"   a text message    letting him know that CC-2 purchased a "mac I 1."

bb.      On July 27,2018, JUAN EVERETT JONES, also known as "Hollywood," sent

         CC-2 text message asking if the Mac       11 was a "45caliber," and   "what [does] it

         hol[d]."




                                             6
